Title: Extract of a Letter from James Wilkinson, 18 January 1807
From: Pinkney, N.
To: 


                        
                            New Orleans, January 18, 1807.
                        
                        “I, a few minutes since, received the interesting information which you will find in the deposition under
                            cover, and I despatch this letter in hope it may find a prompt passage from the Balize.
                        You will perceive how dangerous it is, in the impending crisis, to rest the safety of this garrison (the only
                            stay you have here against revolution) on the tardy inefficient operations of the law; for if Adair had been permitted the
                            liberty of the city for twenty-four hours, his art, address and daring spirit, supported by 500 boatmen, and the mass of
                            disaffection which infests this city, would infallibly have produced an insurrection, headed by this impostor, who would
                            have been called the champion of the United States, while I should have been denounced as the agent of Spain. Knowing the
                            man, I comprehended his designs the moment I heard his denunciation; and by a stroke of decision, in the face of the most
                            violent opposition, I have saved a bloody conflict of doubtful issue, and so far preserved the country. Yet—are sending
                            forth writs of habeas corpus to ransack every hole and corner in quest of the traitor.
                        The loss of Adair, and the conviction his capture must convey to Burr, that I am not the villain he has
                            believed me, will no doubt disconcert his plans; but the embarrassment will soon yield to his fruitful genius, and I look
                            for some deep, dark, strong effort of cunning or despair.
                        Mr. Burr’s agent reported to doctor Carmichael, that he expected to incorporate 2,000 men at the Bayou
                            Pierre, to be drawn from Kentucky and Tennessee, and that he calculated on having 1,000 at least in this city, and the
                            Mississippi territory, who are under pay, and bound to receive his orders. He gives a dollar per day, and the promise of
                            2,000 acres of land, and I am apprehensive he may make many recruits in these territories; for Mr. Mead himself has so far
                            relaxed his martial ardor, as recently to declare in a public company, that he “began to think less unfavorably of Burr’s
                            plans, and that if he could be convinced that his (Burr’s) designs were not immediately directed against the United
                            States, he would wish him success; and notwithstanding, as the executive of the Mississippi territory, he must make a shew
                            of resistance, he would suffer him to pass without molestation.” This is a kind of equivocal patriotism, which will have
                            influence in the community over which the young gentleman presides.
                        I am projecting a plan to entrap Burr, and carry him off, by means of one of his confidentials, but am
                            doubtful of success: in the mean time, every preparation and every means which my cramped authority and slender means may
                            afford, shall be employed against the usurper; yet, sir, without the extension of my powers, to exercise martial law
                            within the chain of my guards, it will be impossible for me to answer for the safety of the place, as I find it
                            impracticable to effect any change in the present police, which opposes no obstacle to the introduction of concealed
                            conspirators by scores daily; and with the depending flood (for the river is very full) we may expect from three to four
                            thousand boatmen to descend from the Ohio, composed of that species of needy, idle, erratic characters which are exactly
                            formed for Mr Burr’s purpose; how then shall I, without support here, or succors from elsewhere, be able to resist his
                            intrigues, backed by such superior force? It will be impossible.
                        It is proven by the oaths of lieutenant Murray and ensign Small, that judge Workman and colonel Kerr, who
                            were members of the same combination, had attempted to corrupt and alienate them from their duty, for the purpose of
                            plundering the bank, seizing the shipping, taking West Florida and joining Miranda; and it has been further proven, that
                            the former proposed to engage several respectable characters in a plot to revolutionize the territory, and declare its
                            independence of the United States. Yes, sir, these men have been taken from my custody, they are put at liberty, and I
                            pronounce will, after a sham trial, be discharged. Never before have I realized to my mind, the facility with which
                            corrupt attorneys and corrupt judges might convert the law itself into an instrument of oppression or corruption; dreadful
                            indeed is the state of things here, wretched my own situation; for the manner and the means for saving the country are
                            before me, and yet I dare not adopt the one or employ the other. I implore you, sir, to examine our condition, and to
                            stretch forth a helping hand to save us.”
                        True extract,
                        
                            N. Pinkney, Captain.
                        
                    